Case: 21-50201     Document: 00516063617         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 21, 2021
                                  No. 21-50201
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafi Wali McCall,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:07-CR-96-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rafi Wali McCall appeals his sentence of 57 months in prison imposed
   upon revocation of his supervised release following his 2007 conviction of
   two counts of distributing crack cocaine. See 18 U.S.C. § 3583(e). In his
   letter brief, McCall challenges on Sixth Amendment grounds the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50201      Document: 00516063617           Page: 2   Date Filed: 10/21/2021




                                     No. 21-50201


   court’s use of conduct underlying a federal drug charge of which a jury
   acquitted McCall, to sentence him upon revoking his supervised release.
   McCall has also filed an unopposed motion for summary disposition asserting
   that his arguments are foreclosed by this court’s prior decisions including
   United States v. Partida, 385 F.3d 546, 565-66 (5th Cir. 2004), and Garland v.
   Roy, 615 F.3d 391, 398 (5th Cir. 2010), which rely on United States v. Watts,
   519 U.S. 148, 157 (1997). Because none of the cited cases directly address his
   specific argument, summary disposition is inappropriate. See United States
   v. Houston, 625 F.3d 871, 873 n.2 (5th Cir. 2010).
          Nonetheless, further briefing is unnecessary. Because McCall raised
   his acquitted-conduct challenge for the first time on appeal, we review only
   for plain error. See United States v. Toure, 965 F.3d 393, 399 (5th Cir. 2020).
   In light of Watts and the cases following it, and in the absence of precedent
   specifically rejecting the application of this line of cases in the context of a
   supervised release revocation, McCall fails to show that the district court
   clearly or obviously erred in considering his acquitted conduct in arriving at
   the revocation sentence. See Watts, 519 U.S. at 157; Toure, 965 F.3d at 399.
          The motion for summary disposition is DENIED. The judgment of
   the district court is AFFIRMED.




                                          2